Citation Nr: 0415554	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for myeloproliferative 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection is presumed for a specified disease that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  The recognized 
radiogenic diseases for purposes of the presumption are 
stated in the law and regulation.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. §§ 3.309(d)(2).    

If there is a claim for service connection for a radiogenic 
disease but service connection cannot be established under 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309, and it is contended 
that the disease is the result of exposure to ionizing 
radiation in service, the claim may be evaluated for service 
connection under 38 C.F.R. § 3.311.  The term "radiogenic 
disease" for purposes of analyzing the claim under 38 C.F.R. 
§ 3.311 is specifically defined, with a list of applicable 
diseases.  38 C.F.R. 
§ 3.311(b)(2)(i).  If a claim is based on a disease other 
than those listed, VA will still consider the service 
connection claim provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4). 

In all claims for service connection, there must be evidence 
of a current disability for which benefits may be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the veteran seeks service connection for 
myeloproliferative disorder, specifically contending that it 
was incurred as a result of exposure to radiation during 
atmospheric nuclear testing.  Information submitted by the 
veteran from the Defense Nuclear Agency and service records 
confirm the veteran's participation in Operation UPSHOT-
KNOTHOLE with exposure in May 1953 and provide a 
reconstructed external radiation dose.  In addition, the 
veteran has provided medical evidence of a diagnosis of a 
myelodysplasia syndrome or a myeloproliferative disorder.  An 
April 2002 statement from J. Fowler, Jr., M.D., characterizes 
the condition as a "pre-leukemic bone marrow disorder."  In 
a May 2002 statement, M. Dugdale, M.D., stated that the 
veteran was developing "a myelodysplastic process" and that 
it was reasonable to assume that radiation exposure was now 
"culminating in the bone marrow disease."

Review of the law and regulations shows that the veteran's 
current diagnoses are not among the diseases specific to 
radiation exposed veterans or radiogenic diseases listed in 
the law and regulations, as discussed above.  However, the 
Board notes that myelodysplasia syndrome and 
myeloproliferative disorder are actually groups of 
disabilities with discrete diagnoses, including various types 
of leukemia, which is included as a disease specific to 
radiation exposed veterans and a radiogenic disease under 
38 C.F.R. § 3.309 and 38 C.F.R. § 3.311, respectively.  Dr. 
Fowler's statement suggests that the veteran is currently in 
a pre-leukemic state.  The evidence does not show current 
treatment for leukemia or any other disease, only regular 
blood tests to track any progression on his condition.  Thus, 
it is unclear to the Board whether the veteran is currently 
diagnosed as having a disability for which service connection 
may be established on the basis of radiation exposure.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  A 
remand to the RO is required in order to obtain additional, 
more specific information about the veteran's disorder.    

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq., 
was enacted during the course of the veteran's claim.  Among 
other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued a letter to the veteran in March 2001 
in order to explain the notice and assistance provisions of 
the VCAA, that letter does not explain which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The RO must address this deficiency on 
remand.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action: 

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response. 

2.  The RO should contact M. Dugdale, 
M.D., and J. Fowler, Jr., M.D., and ask 
them to provide, if possible, a more 
specific diagnosis for the veteran's 
current medical condition, explaining 
that as precise a diagnosis as possible 
is needed to determine whether the 
veteran has a disability that may be 
service connected on the basis of 
exposure to radiation during active duty 
service.  If either physician cannot 
provide a more specific diagnosis than 
myelodysplasia syndrome or 
myeloproliferative disorder, an 
explanation is requested.  A discussion 
of the medical principles should be 
included if considered necessary or 
useful.     

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


